DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020, 7/26/2021, 12/16/2021, and 3/11/2022 were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8, 9, 12, 13, 14, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matera et al. (US 2010/0283957, of record) in view of Umeki (US 2004/0174596).
Regarding Claim 1, Matera discloses a method for forming a polarized ophthalmic article (Fig. 2 and Fig. 5D and Fig. 5E, Paragraph 0066) comprising:
forming a linear structured surface on a film or film laminate (Fig. 5E, 38b is formed on substrate 34, Paragraph 0066);
coating at least a portion of the linear structured surface with a conductive coating so as to form wires on said film or film laminate in a manner that a majority of a linear dimension of said formed wires are independent of one another (Fig. 5E, 38a are formed on 38b is formed on substrate 34, Paragraph 0066, 38a are made of aluminum).
Matera does not specifically disclose
applying a liquid form of a lens substrate to said film or film laminate;
allowing said liquid form to harden so as to form a laminate polarized ophthalmic article.
However Umeki, in the same field of endeavor, teaches 
applying a liquid form of a lens substrate to said film or film laminate (Fig. 5D, UV curing resin 120a, Paragraph 0229);
allowing said liquid form to harden so as to form a laminate polarized ophthalmic article (Paragraph 0071) for the purpose of preventing bubble formation in the optical element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Matera with the applying a liquid form of a lens substrate to said film or film laminate; allowing said liquid form to harden so as to form a laminate polarized ophthalmic article, of Umeki for the purpose of preventing bubble formation in the optical element.
Regarding Claim 2, Matera in view of Umeki discloses as us set for above and Umeki further discloses wherein the step of applying said liquid form of said lens substrate to said film or film laminate comprises an injection molding process (Paragraphs 0074 and 0145), for the purpose of preventing bubble formation in the optical element.
Regarding Claim 4, Matera in view of Umeki discloses as us set for above and Matera further discloses wherein said forming a linear structured surface and said coating at least a portion of said linear structured surface comprises forming a graded polarizer across at least a portion of said film or film laminate (Fig. 11, the strength of the horizontal polarization decreases in a direction from the center of zone 51 towards the lower left and lower right of zone 51).
Regarding Claim 5, Matera in view of Umeki discloses as us set for above and Matera further discloses wherein an upper portion of said film or film laminate has a higher polarizing efficiency than a lower portion of said film or film laminate (Fig. 11, the strength of the horizontal polarization decreases in a direction from the center of zone 51 towards the lower left and lower right of zone 51).
Regarding Claim 8, Matera in view of Umeki discloses as us set for above and Matera further discloses wherein the step of forming a linear structured surface on said film or film laminate comprises forming a series of peaks and valleys having a pitch in a range of 150 to 300 nanometers (Paragraph 0014, pitch is less than 300 nm).
Regarding Claim 9, Matera in view of Umeki discloses as us set for above and Matera further discloses wherein the step of coating at least a portion of the linear structured surface comprises coating only a portion of a tip of a plurality of peaks of the linear structured surface (Fig. 5E, 38a are formed on 38b is formed on substrate 34, Paragraph 0066, 38a are made of aluminum).
Regarding Claim 12, Matera in view of Umeki discloses as us set for above and Matera further discloses wherein the step of coating at least a portion of the linear structured surface comprises coating a non-reflective conductive coating (Fig. 5E, 38a are formed on 38b which blocks incident light, Paragraph 0066, 38a are made of aluminum).
Regarding Claim 13, Matera in view of Umeki discloses as us set for above and Matera further discloses wherein the step of coating at least a portion of the linear structured surface comprises coating a transparent conductive coating (Fig. 5D, elongated structures 36 are formed on transparent substrate 34, Paragraphs 0057 and 0064).
Regarding Claim 14, Matera in view of Umeki discloses as us set for above and Matera further discloses wherein said film laminate is a photochromic film laminate (Fig. 12B, photochromic material 102, Paragraphs 0105, 0106,  and 0110).
Regarding Claim 22, Matera discloses a laminate polarized ophthalmic lens (Fig. 2 and Fig. 5E, Paragraph 0066) comprising: a film or film laminate having a linear structured surface on said film or film laminate (Fig. 5E, 38b is formed on substrate 34, Paragraph 0066); a conductive coating applied to said linear structured surface so as to form substantially distinct conductive wires on said surface of said film or film laminate (Fig. 5E, 38a are formed on 38b is formed on substrate 34, Paragraph 0066, 38a are made of aluminum); said film or film laminate fused to a lens substrate (Fig. 5E, 38a are formed on 38b is formed on lens substrate 34, Paragraph 0066, 38a are made of aluminum)
Matera does not specifically disclose
through hardening of a liquid state of said substrate to a solid state of said substrate.
However Umeki, in the same field of endeavor, teaches 
 through hardening of a liquid state of said substrate to a solid state of said substrate  (Fig. 5D, UV curing resin 120a, Paragraph 0229 and Paragraph 0071) for the purpose of preventing bubble formation in the optical element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Matera with the through hardening of a liquid state of said substrate to a solid state of said substrate, of Umeki for the purpose of preventing bubble formation in the optical element.
Regarding Claim 23, Matera in view of Umeki discloses as us set for above and Umeki further discloses wherein said hardening comprises the solidifying of an injection molded lens substrate (Paragraphs 0074 and 0145), for the purpose of preventing bubble formation in the optical element.
Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matera et al. (US 2010/0283957) in view of Umeki (US 2004/0174596), further in view of Baiocchi et al. (US 2010/0277688).
Regarding Claim 3, Matera in view of Umeki discloses as us set for above but does not specifically disclose
wherein the step of applying said liquid form of said lens substrate to said film or film laminate comprises a casting process.
However Baiocchi, in the same field of endeavor, teaches
wherein the step of applying said liquid form of said lens substrate to said film or film laminate comprises a casting process (Paragraph 0039) for the purpose of placing a polarizing film within an optical element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Matera in view of Umeki with the wherein the step of applying said liquid form of said lens substrate to said film or film laminate comprises a casting process of Baiocchi, for the purpose of placing a polarizing film within an optical element.
Regarding Claim 24, Matera in view of Umeki discloses as us set for above but does not specifically disclose
wherein said hardening comprises the solidifying of a cast lens substrate.
However Baiocchi, in the same field of endeavor, teaches
wherein said hardening comprises the solidifying of a cast lens substrate  (Paragraph 0039) for the purpose of placing a polarizing film within an optical element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Matera in view of Umeki with the wherein said hardening comprises the solidifying of a cast lens substrate of Baiocchi, for the purpose of placing a polarizing film within an optical element.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matera et al. (US 2010/0283957) in view of Umeki (US 2004/0174596), further in view of Watanabe et al. (US 2011/0037943).
Regarding Claim 6, Matera in view of Umeki discloses as us set for above but does not specifically disclose
wherein said forming a linear structured surface comprises forming a pattern of concentric circles.
However Watanabe, in the same field of endeavor, teaches
wherein said forming a linear structured surface comprises forming a pattern of concentric circles (Fig. 3A, polarization axes 11 are arranged in concentric circles, Paragraph 0119) for the purpose of blocking light in various polarization orientations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Matera in view of Umeki with the wherein said forming a linear structured surface comprises forming a pattern of concentric circles of Watanabe, for the purpose of blocking light in various polarization orientations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matera et al. (US 2010/0283957) in view of Umeki (US 2004/0174596), further in view of Murakami et al. (US 2009/0153961).
Regarding Claim 7, Matera in view of Umeki discloses as us set for above but does not specifically disclose
wherein the step of forming a linear structured surface on said film or film laminate comprises the process of imprinting by replication from a mold.
However Murakami, in the same field of endeavor, teaches
wherein the step of forming a linear structured surface on said film or film laminate comprises the process of imprinting by replication from a mold (Fig. 9, Paragraph 0127) for the purpose of mass producing a polarizing optical element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Matera in view of Umeki with the wherein the step of forming a linear structured surface on said film or film laminate comprises the process of imprinting by replication from a mold of Murakami, for the purpose of mass producing a polarizing optical element.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matera et al. (US 2010/0283957) in view of Umeki (US 2004/0174596), further in view of Taira et al. (US 2010/0226013).
Regarding Claim 10, Matera in view of Umeki discloses as us set for above but does not specifically disclose
wherein the step of coating at least a portion of the linear structured surface comprises coating from an angle relative to a best fit line that is greater than zero and less than 90 degrees.
However Taira, in the same field of endeavor, teaches
wherein the step of coating at least a portion of the linear structured surface comprises coating from an angle relative to a best fit line that is greater than zero and less than 90 degrees (Fig. 1, metal member 13 at angle alpha=60 degrees, Paragraphs 0053, 0058, and 0060) for the purpose of optimizing transmission of light.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Matera in view of Umeki with the wherein the step of coating at least a portion of the linear structured surface comprises coating from an angle relative to a best fit line that is greater than zero and less than 90 degrees of Taira, for the purpose of optimizing transmission of light.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matera et al. (US 2010/0283957) in view of Umeki (US 2004/0174596), further in view of Yao et al. (US 2013/0215506).
Regarding Claim 11, Matera in view of Umeki discloses as us set for above but does not specifically disclose
wherein the step of coating at least a portion of the linear structured surface comprises coating a reflective conductive coating.
However Yao, in the same field of endeavor, teaches
wherein the step of coating at least a portion of the linear structured surface comprises coating a reflective conductive coating (Fig. 2, metallic reflective layer 122 is formed on metallic reflective layer 121, Paragraphs 0020, 0021, 0025, and 0028) for the purpose of optimizing transmission of light.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Matera in view of Umeki with the wherein the step of coating at least a portion of the linear structured surface comprises coating a reflective conductive coating of Yao, for the purpose of optimizing transmission of light.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matera et al. (US 2010/0283957) in view of Umeki (US 2004/0174596), further in view of Begon et al. (US 2008/0289517).
Regarding Claim 15, Matera in view of Umeki discloses as us set for above but does not specifically disclose
wherein said polarized ophthalmic article is a multifocal polarized ophthalmic article.
However Begon, in the same field of endeavor, teaches
wherein said polarized ophthalmic article is a multifocal polarized ophthalmic article (Paragraphs 0028 and 0057) for the purpose of improving a wearer’s vision who have an accommodation deficiency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Matera in view of Umeki with the wherein said polarized ophthalmic article is a multifocal polarized ophthalmic article of Begon, for the purpose of improving a wearer’s vision who have an accommodation deficiency.

Claims 16 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Laude (US 6,417,939) in view of Umeki (US 2004/0174596).
Regarding Claim 16, Laude discloses a method for forming a polarized ophthalmic article (Fig. 1C) comprising:
 forming a linear pattern of peaks and valleys on a surface of a film or film laminate (Fig. 1A, Col. 2, lines 21-52); 
coating at least a portion of the surface of the film or film laminate with a conductive coating from an angle relative to a best fit line that is greater than zero and less than 90 degrees (Fig. 1C, metallic layer 6,  Col. 2, lines 52-67); 
forming a plurality of conductive wires through said coating (Fig. 1C, layer 6 is a metallic layer, therefore a wire,  Col. 2, lines 52-67);
Laude does not specifically disclose
applying a liquid form of a lens substrate to said film or film laminate;
allowing said liquid form to harden so as to form a laminate polarized ophthalmic article.
However Umeki, in the same field of endeavor, teaches 
applying a liquid form of a lens substrate to said film or film laminate (Fig. 5D, UV curing resin 120a, Paragraph 0229);
allowing said liquid form to harden so as to form a laminate polarized ophthalmic article (Paragraph 0071) for the purpose of preventing bubble formation in the optical element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Laude with the applying a liquid form of a lens substrate to said film or film laminate; allowing said liquid form to harden so as to form a laminate polarized ophthalmic article, of Umeki for the purpose of preventing bubble formation in the optical element.
Regarding Claim 17, Laude in view of Umeki discloses as us set for above and Umeki further discloses wherein the step of applying said liquid form of said lens substrate to said film or film laminate comprises an injection molding process (Paragraphs 0074 and 0145), for the purpose of preventing bubble formation in the optical element.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Laude (US 6,417,939) in view of Umeki (US 2004/0174596), further in view of Baiocchi et al. (US 2010/0277688).
Regarding Claim 18, Laude in view of Umeki discloses as us set for above but does not specifically disclose
wherein the step of applying said liquid form of said lens substrate to said film or film laminate comprises a casting process.
However Baiocchi, in the same field of endeavor, teaches
wherein the step of applying said liquid form of said lens substrate to said film or film laminate comprises a casting process (Paragraph 0039) for the purpose of placing a polarizing film within an optical element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Laude in view of Umeki with the wherein the step of applying said liquid form of said lens substrate to said film or film laminate comprises a casting process of Baiocchi, for the purpose of placing a polarizing film within an optical element.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laude (US 6,417,939) in view of Umeki (US 2004/0174596), further in view of Matera et al. (US 2010/0283957).
Regarding Claim 19, Laude in view of Umeki discloses as us set for above but does not specifically disclose wherein said forming a linear pattern of peaks and valleys and said coating at least a portion of the surface of film or film laminate comprises forming a graded polarizer across at least a portion of said film or film laminate.
However Matera, in the same field of endeavor, teaches wherein said forming a linear pattern of peaks and valleys and said coating at least a portion of the surface of film or film laminate comprises forming a graded polarizer across at least a portion of said film or film laminate (Fig. 11, the strength of the horizontal polarization decreases in a direction from the center of zone 51 towards the lower left and lower right of zone 51) for the purpose of adjusting the light transmission through an optical element. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Laude in view of Umeki with the wherein said forming a linear pattern of peaks and valleys and said coating at least a portion of the surface of film or film laminate comprises forming a graded polarizer across at least a portion of said film or film laminate of Matera, for the purpose of adjusting the light transmission through an optical element. 
Regarding Claim 20, Laude in view of Umeki, further in view of Matera,  discloses as us set for above and Matera further discloses wherein an upper portion of said film or film laminate has a higher polarizing efficiency than a lower portion of said film or film laminate (Fig. 11, the strength of the horizontal polarization decreases in a direction from the center of zone 51 towards the lower left and lower right of zone 51), for the purpose of adjusting the light transmission through an optical element.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Laude (US 6,417,939) in view of Umeki (US 2004/0174596), further in view of Watanabe et al. (US 2011/0037943).
Regarding Claim 21, Laude in view of Umeki discloses as us set for above but does not specifically disclose
wherein said forming a linear pattern of peaks and valleys comprises forming a pattern of concentric circles.
However Watanabe, in the same field of endeavor, teaches
wherein said forming a linear pattern of peaks and valleys comprises forming a pattern of concentric circles (Fig. 3A, polarization axes 11 are arranged in concentric circles, Paragraph 0119) for the purpose of blocking light in various polarization orientations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Matera in view of Umeki with the wherein said forming a linear pattern of peaks and valleys comprises forming a pattern of concentric circles of Watanabe, for the purpose of blocking light in various polarization orientations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uejima et al. (US 2009/0128904), Yajima et al. (US 2012/0154910), Kessler et al. (US 2014/0029096), Yajima et al. (US 2012/0140323), and Yamaki et al. (US 2007/0087549, of record) are cited to show similar methods and lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872